Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 44-53 and 56-59 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O'Brien et al. (USPGPub 2005/0060021) in view of Atanasoka et al. (USPGPub 2009/0297581) and further in view of Desai et al. (USPGPub 2015/0322583).
Regarding claim 44, 49 and 51, O’Brien teaches that it is known to anodize the surface of a nitinol [0013] stent [0005] by using the stent as an anode [0040] in an electrolyte solution comprising a fluorine bearing compound and water [0043] while using a plurality of cathodes [0040][0066] and an applied voltage (claim 40) for a time period [0043] to thereby form a metal oxide  [0011] on the surface o the stent.  O’Brien fails to teach wherein the voltage applied is necessarily in a waveform pattern.  However, Atanasoka teaches that when depositing metal oxides (claim 4) on the surface of stents [0015] using cathodic deposition (as is also done by O’Brien), it is known to apply the voltage in a waveform [0017]. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use waveform voltage as employed by Atanasoka in the invention of O’Brien as a use of use of a known voltage application technique applied to a similar stent in the same way. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. The teachings of O’Brien in view of Atanasoka are as shown above. O’Brien in view of Atanasoka fails to teach wherein the provided electrolyte solution further comprises an organic solvent and a fluoride bearing solvent. However, Desai teaches that when depositing metal oxides (abstract) on the surface of a stent [0010] it is known to use an alternative fluorine bearing species, ammonium fluoride [[0105-0106] in conjunction with ethylene glycol and water wherein Desai further teaches that the composition of the electrolyte solution may be varied based on the morphology of the deposited material desired or dependent upon the anodes and cathodes used.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the ammonium fluoride and ethylene glycol of Desai in the invention of O’Brien in view of Atanasoka in order to control the morphology of the product of O’Brien in view of Atanasoka based on variations in the materials employed by O’Brien in view of Atanasoka. 
Regarding claim 45, although O’Brien does not specifically state which voltages would be used in a waveform provision of the voltage, O’Brien does teach an acceptable range of voltages [0016] that would read upon the currently claimed endpoints and given the suitability shown by O’Brien for this voltage range, one combining the prior arts as provided above would reasonably employ the voltage range of O’Brien as the waveform range employed.
Regarding claim 46, the teachings of O’Brien in view of Atanasoka and further in view of Desai area as shown above.  O’Brien teaches a timeframe slightly less than that of the current claims [0043].  However, O’Brien further teaches that changing exposure times can directly affect the porosity and hardness of the coating material provided [0042].   Therefore, in the absence of criticality of the specific time range of the current claims,  it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the anodization time of O’Brien in view of Atanasoka and further in view of Desai as guided by O’Brien in order to control the hardness and porosity of the coating provided. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
Regarding claim 47, the teachings of O’Brien in view of Atanasoka and further in view of Desai area as shown above. O’Brien does not teach the use of a guard electrode.  However, Atanasoka further teaches the use of a counter electrode [0075-0077].  Those of ordinary skill in the art would readily recognize that the purpose of the counter electrode in Atanasoka is to allow for the use of the potentiostat of Atanasoka so as to gain control over the ability of the working electrode to perform its function at the same level or at varied levels over the entire course of the deposition.   Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the counter electrode of Atanasoka in the invention of O’Brien in view Atanasoka and further in view of Desai in order to gain control over the potential of the working electrode during the course of the entire deposition as was done by Atanasoka. Further, although the counter electrode of Atanasoka is not referred to as a “guard electrode”, the current specification does not define a guard electrode,  the term is not readily defined in the prior art collectively and the broad limitations of the counter electrode of Atanasoka would seem to be consistent with any defining limitations provided for a “guard electrode” in the current specification.
Regrading claim 48, based on Fig.3C of Atanasoka and the placement of the counter electrodes, the counter electrodes of Atanasoka would perform as the claimed guard electrode of the current claims is stated to perform.
Regarding claim 50 and 52, O’Brien further teaches moving the stent (anode) during the deposition process [0041].
Regarding claim 53 and 56-58, O’Brien further teaches modifying the oxygen content of the solution during deposition [0017]  wherein a second voltage is used thereafter that would be the same as the first voltage and a second timeframe that would be some remainder of the first timeframe.
Allowable Subject Matter
Claims 54-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Reasons for indicating allowable subject matter will be provided upon allowance of all remaining claims.
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717